Per Curiam.

The respondent was admitted to practice by this court on June 17, 1970. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice has found the respondent guilty of the following six charges: (1) drawing a check which was returned for insufficient funds, failing to make the check good and attempting to evade responsibility for the said check; (2) uttering another check on an account having insufficient funds, which check, on the second deposit thereof, was dishonored because the account upon which it was drawn had been closed; (3) failing to account for escrow funds entrusted to him; (4) accepting and retaining a fee for legal services which were never performed; (5) failing to respond to the inquiries of the Nassau County Bar Association concerning three complaints against him; and (6) failing to co-operate with the petitioner in its investigation of these complaints.
After reviewing the evidence and the report of Mr. Justice Niehoff, we are in full accord with the findings in the report. Accordingly, the petitioner’s motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be and he hereby is disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.